department of the treasury internal_revenue_service washington d c date number release date uil frev-101828-00 cc intl br1 memorandum for assistant_commissioner international op in attn mr rob stanchik examination branch from john m staples assistant chief_counsel associate chief_counsel international cc intl subject proposed closing_agreement pursuant to your request we have reviewed the closing_agreement that taxpayer’s counsel forwarded to our offices on date as you know this is the culmination of discussions between our offices and taxpayer’s representatives that have extended over a period of more than six months in our view the draft closing_agreement is acceptable as an agreement in principle however it should be entered into on behalf of the commissioner only after the canadian corporation reveals its identity and the identities of its alien employees who performed services in the united_states for compensation during the relevant periods as you know the internal_revenue_service does not enter into closing agreements with anonymous taxpayers in addition prior to signing the closing_agreement your office should confirm that the canadian corporation is not presently under examination and has not been notified of the initiation of any such examination obtain from the canadian corporation unredacted copies of the forms 1120f including forms that it filed with the irs for taxable years ended date through date and a list of the names and addresses of the canadian corporation’s employees who received compensation_for services performed in the united_states during and after the closing_agreement is executed for the commissioner and for the taxpayer the latter will be required to produce information and documents including the following form sec_941 for quarters ended date through date with payment of the income_tax_withholding and fica liabilities reflected on these returns payment of its futa liabilities for quarters ended date through date if requested by the irs forms w-2 for employees subject_to u s income_tax on compensation paid_by the canadian corporation for services performed in the united_states information requested by the irs to determine if the canadian corporation maintained a permanent_establishment in the united_states for any open years information requested by the irs concerning issues arising under sec_882 for any year for which the canadian corporation did not file a protective return as well as information concerning penalties imposed under sec_6651 with respect to a taxpayer’s failure_to_file u s income_tax returns or to pay over any u s income taxes and information concerning the residency status of the alien employees of the canadian corporation it is our view that the draft closing_agreement provides a basis for resolving the outstanding issues and fully protects the interests of the internal_revenue_service the closing_agreement also brings noncompliant taxpayers back into the federal tax system and reasonably ensures future compliance if you have any questions or need further assistance please do not hesitate to call me ed williams or leslie rubenstein john m staples
